Citation Nr: 1522762	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-03 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code, after a declaration of rehabilitation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to March 1995, and from January 1996 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 determination by the VA Vocational Rehabilitation and Employment Division (VRE).

In July 2013, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in Phoenix, Arizona.  A transcript of the proceeding has been associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in Virtual VA and VBMS to ensure consideration of the totality of the evidence.


FINDING OF FACT

In September 2014, before the Board promulgated a decision, the Board received a written statement from the Veteran that expressed his desire to withdraw from appellate review his claim for entitlement to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code, after a declaration of rehabilitation.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of an appeal of a claim for entitlement to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code, after a declaration of rehabilitation, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).

In September 2014, before the Board promulgated a decision in this matter, the Veteran submitted a written request to withdraw his appeal of a claim of entitlement to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code, after a declaration of rehabilitation.  The Board adds that the Veteran's representative noted at the July 2013 Board hearing that the Veteran was nearing 20 years of federal service and anticipating retirement.  Subsequent to the Board hearing, the Veteran's records from the Social Security Administration (SSA) indicate that he reported he stopped working in June 2014, after which he filed his written withdrawal of his appeal to the Board in September 2014.  The Veteran wrote in January 2015 that he was awarded disability by the SSA, and that he was medically retired from his federal employment.  Therefore, as the Veteran has withdrawn his appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the Veteran's claim, and it must therefore be dismissed.





(CONTINUED ON NEXT PAGE)

ORDER

The appeal of entitlement to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code, after a declaration of rehabilitation is dismissed.



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


